          Case 1:19-cv-00037-JL Document 7 Filed 01/18/19 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE

Etty Tham

     v.                                     Civil No. 19-cv-37-JL

Todd Lyons
U.S. Immigration and Customs
Enforcement Field Office Director

Christopher Brackett,
Superintendent, Strafford County
House of Corrections


                                    ORDER


     After a telephonic hearing with the parties on January 19,

2019, the court orders the following schedule:

     •    The respondent shall file their response to the petition

          by January 25, 2019.

     •    Petitioner shall file a reply, or response to motions

          filed by respondent, by February 1, 2019.

     •    The court will hold a hearing on the petition and on any

          motion respondent files as part of its response to the

          petition, on February 6, 2019 at 9:30 a.m.

     •    The parties shall file lists of any exhibits or witnesses

          they intend to present at the hearing by 12:00 p.m. on

          February 4, 2019.

     An earlier petition for writ of habeas corpus by the same

petitioner was dismissed pursuant to a stipulation between the
          Case 1:19-cv-00037-JL Document 7 Filed 01/18/19 Page 2 of 3



parties. 1   The stipulation included that “Petitioner agrees that

she will file an I-246 Application for a Stay of Deportation or

Removal with Immigrations and Customs Enforcement (ICE) no later

than Friday, November 2, 2018, and ICE agrees not to remove

Petitioner from the United States prior to that date.”             An

exhibit to petitioner’s current petition states that this I-246

application was granted and that, as of December 2018, provided

for a stay of removal through February 9, 2019. 2           From the

representations made by both parties at the telephonic hearing,

the court understands that the parties have separately agreed

that the government will not attempt to remove petitioner before

the Board of Immigration Appeals (BIA) rules on her pending

motion to reopen, and for that reason, petitioner’s counsel has

not filed an emergency motion for a stay of removal before the

BIA.

       SO ORDERED.


                                    Joseph N. Laplante
                                    United States District Judge


Date: January 18, 2019




1 Joint Stipulation of Dismissal (doc. no. 67), Tham v. Brackett,
No. 18-cv-674-JL (D.N.H. Oct. 26, 2018).
2   Ex. C - Decision to Continue Detention (doc. no. 1-3).



                                      2
       Case 1:19-cv-00037-JL Document 7 Filed 01/18/19 Page 3 of 3



Cc: William Hahn, Esq.
    John Newman, Esq.
    Robert Rabuck, Esq.
    David Plourde, Esq.




                                   3
